DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-10 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sittenauer et al. (hereinafter Sittenauer) (US20130157502).
Regarding claim 1, Sittenauer discloses an installation base (2) for use in a fire detector or a fire alarm (1), wherein the installation base comprises: 

one or more locking assemblies (30) arranged in the installation holes of the base body, the one or more locking assemblies configured to be switched between a locked position and a released position relative to the installation holes when the locking assemblies are at least one of rotated and pressed (Paragraph 0048 – the base contact 30, for example by means of being clamped in by the screws 32); and 
one or more conductive assemblies (32) configured to hold wires when the locking assemblies are switched to the locked position to provide electrical conduction (Paragraph 0048 – FIG. 10 shows a cable 5a of the electrical line 5, said cable being stripped of insulation and being attached to the base contact 30, for example by means of being clamped in by the screws 32).

Regarding claim 8, Sittenauer discloses the installation base according to claim 1, wherein the conductive assembly comprises a conductive substrate (4) arranged on the base body, and a pivotable conductive sheet (30b), and when the locking assembly is switched to the locked position, the pivotable conductive sheet is pressed to hold the wire onto the conductive substrate, so that electrical conduction is realized. (Paragraph 0053 – Accordingly, the forked contacts 14 on the contact ring 42 are open in the same direction, that is to say in the direction of the relative rotation of the contact blades 30b.)

Regarding claim 9, Sittenauer discloses the installation base according to claim 1, wherein the installation hole is configured to extend and protrude relative to one side of the base body (Paragraph 0047 – attachment receptacles (holes, clearances) 24, protective ribs 26, supporting ribs 27 and receiving pockets 28 is advantageously selected in such a way that the base housing 2a is in the form of an injection-molded part; to this end, the base boundary 20, the ribs 26, 27 and the receiving pockets 28 project away from the bottom 22).

Regarding claim 10, Sittenauer discloses a fire detector (Paragraph 0002), comprising: 
an installation base (2) having: 
a base body (2a), which has a plurality of installation holes (24)(28); 
one or more locking assemblies (30) arranged in the installation holes of the base body, the one or more locking assemblies configured to be switched between a locked position and a released position relative to the installation holes when the locking assemblies are at least one of rotated and pressed (Paragraph 0048 – the base contact 30, for example by means of being clamped in by the screws 32); and 
one or more conductive assemblies (32) configured to hold wires when the locking assemblies are switched to the locked position to provide electrical conduction (Paragraph 0048 – FIG. 10 shows a cable 5a of the electrical line 5, said cable being stripped of insulation and being attached to the base contact 30, for example by means of being clamped in by the screws 32); and 
a component (10) of the fire detector configured to be supported on the installation base. (Paragraph 0049 – The protective ribs 26 on the bottom 22 are also used, in particular, to mechanically protect the contact blades 30b in the event of improper attempts to attach the alarm head 3 to the base 2; in the event of such attempts, the edge of the head housing 3a of the alarm head 3 can, for example, enter the interior of the base housing 2a and, in the process, may be caught by the protective ribs 26 and the supporting ribs 27 which support the protective ribs 26. The supporting ribs 27 branch off, for example, at a right angle from the supporting ribs 26 in order to thereby allow a stiffer kink-resistant design.)

Regarding claim 17, Sittenauer discloses the fire detector according to claim 10, wherein the conductive assembly comprises a conductive substrate (4) arranged on the base body, and a pivotable conductive sheet (30b), and when the locking assembly is switched to the locked position, the pivotable conductive sheet is pressed to hold the wire onto the conductive substrate, so that electrical conduction is realized. (Paragraph 0053 – Accordingly, the forked contacts 14 on the contact ring 42 are open in the same direction, that is to say in the direction of the relative rotation of the contact blades 30b.)

Regarding claim 18, Sittenauer discloses the fire detector according to claim 10, wherein the installation hole is configured to extend and protrude relative to one side of the base body. (Paragraph 0047 – attachment receptacles (holes, clearances) 24, protective ribs 26, supporting ribs 27 and receiving pockets 28 is advantageously selected in such a way that the base housing 2a is in the form of an injection-molded part; to this end, the base boundary 20, the ribs 26, 27 and the receiving pockets 28 project away from the bottom 22).

Regarding claim 19, Sittenauer discloses a fire alarm (Paragraph 0002), comprising: 
an installation base (2) having: 
a base body (2a), which has a plurality of installation holes (24)(28); 
one or more locking assemblies (30) arranged in the installation holes of the base body, the one or more locking assemblies configured to be switched between a locked position and a released position relative to the installation holes when the locking assemblies are at least one of rotated and pressed (Paragraph 0048 – the base contact 30, for example by means of being clamped in by the screws 32); 
and one or more conductive assemblies (32) configured to hold wires when the locking assemblies are switched to the locked position to provide electrical conduction (Paragraph 0048 – FIG. 10 shows a cable 5a of the electrical line 5, said cable being stripped of insulation and being attached to the base contact 30, for example by means of being clamped in by the screws 32); and 
a component (10) of the fire alarm configured to be supported on the installation base (Paragraph 0049 – The protective ribs 26 on the bottom 22 are also used, in particular, to mechanically protect the contact blades 30b in the event of improper attempts to attach the alarm head 3 to the base 2; in the event of such attempts, the edge of the head housing 3a of the alarm head 3 can, for example, enter the interior of the base housing 2a and, in the process, may be caught by the protective ribs 26 and the supporting ribs 27 which support the protective ribs 26. The supporting ribs 27 branch off, for example, at a right angle from the supporting ribs 26 in order to thereby allow a stiffer kink-resistant design.).

Allowable Subject Matter
Claims 2, 3, 4, 5 and its respective dependent claims, 11, 12, 13, 14 and its respective dependent claims, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20090085727.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



26 March 2022